KELLY, Judge.
In this appeal brought pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Pablo Quiroga challenges Quiroga’s convictions and sentences for unauthorized possession of a driver’s license (count one), driving under the influence (count two), and driving while license suspended (count three). Quiroga entered no contest pleas reserving his right to appeal the denial of his motion to dismiss count one. We have reviewed the record and conclude that denial of Quiroga’s motion to dismiss was proper. Because Quiroga failed to raise any other dispositive issue on appeal, we affirm his convictions. See Leonard v. State, 760 So.2d 114 (Fla.2000).
While this appeal was pending, Quiroga timely filed a motion to correct sentencing error pursuant to Florida Rule of Criminal Procedure 3.800(b)(2) requesting that the trial court strike the $65 cost assessed for court facilities and the $50 cost for “crime prevention” because the court failed to orally pronounce or consider his financial ability to pay these discretionary costs. See § 939.18(l)(b), Fla. Stat. (2003). The trial court agreed and entered an order striking both costs. However, an amended judgment and sentence reflecting this order was not filed. We therefore remand for entry of an amended judgment and sentence in accordance with the trial court’s order. See Weinheimer v. State, 829 So.2d 338 (Fla. 2d DCA 2002).
Affirmed; remanded with directions.
STRINGER and WALLACE, JJ., Concur.